                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

SFR SERVICES L.L.C A/A/O
PORTOFINO MASTER
ASSOCIATION, INC.,

             Plaintiff,

v.                                               Case No: 2:21-cv-160-SPC-MRM

INDIAN HARBOR
INSURANCE COMPANY,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is the parties’ Joint Motion to Show Cause. (Doc. 22).

Last week, the Court directed the parties to advise why they had disclosed no

similar or related cases pending here or elsewhere. (Doc. 21). In doing so, the

Court identified a similar case in which United States District Judge John L.

Badalamenti denied a nearly identical motion to dismiss as Defendant brings

here. (Doc. 21 at 1-2). The parties now “recognize that they should have

advised the Court of Judge Badalamenti’s prior decision on [the] substantially

similar procedural motion to dismiss” and just inadvertently failed to do so.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
(Doc. 22 at 2). But the parties stop there. They offer no position on the

applicability of Judge Badalamenti’s decision to this case’s identical motion.

The Court thus requires more information.

      Accordingly, it is now

      ORDERED:

      The parties are DIRECTED to file a supplemental legal memorandum,

not exceed to three pages in length, that states the applicability of United

States District Judge John L. Badalamenti’s decision in SFR Servs., LLC

a/a/o Fairway Villas at Banyan Trace Condo. Assoc., Inc. v. Indian Harbor

Ins. Co., No. 2:20-cv-583-JLB-NPM (M.D. Fla. Mar. 29, 2021) to this case on or

before May 11, 2021.

      DONE and ORDERED in Fort Myers, Florida on May 4, 2021.




Copies: All Parties of Record




                                      2
